DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7 September 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-3, 5-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 12, the previously cited prior art does not appear to disclose the claimed emitter which comprises an emitter lens, the emitter lens movably coupled to the UV-LED, wherein a position of the UV-LED is adjustable so as to be disposed at a first focus of the emitter lens to collimate rays emitted by the UV-LED into a parallel beam of light. Kung (US 2005/0160791 A1, previously cited) discloses a lens which focuses the light from a light source in a convergent manner (See Fig. 6).
With respect to claim 19, the previously cited prior art does not appear to disclose the claimed at least one optical insert which is reversibly fixable to an insert holder, and wherein the at least one insert comprises a UV- transmitting material; wherein the optical insert is selectable to reduce a path length of gas through which a light beam travels between the emitter and the detector within the cuvette, as claimed.
Claims 2, 3, 5-11, 13, 14, 16-18, and 20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	13 September 2021